DETAILED ACTION
The instant action is in response to application filed 26 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The new abstract (filed 2 Nov 2020) is approved.
The previous 112(b) rejections have been withdrawn.  Applicant’s amendments have necessitated a new amendment under 35 USC 112(b).
Applicant’s remarks on the merits have been considered but are moot for not taking into account all of the references used in the present rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claims are being interpreted under 35 USC 112(f).  Please see the action mailed 8 September 2020 for a detailed explanation.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 17, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1 applicant claims “wherein the over-current-protection device is activated when the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device and wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated”.  Power interrupting circuits such as fuses, breakers, etc. generally do not permit power to flow simultaneously.  Applicant’s Figure shows item 13 shorting out the DC bus as well.  Rephrased simply, applicant cannot provide power and interrupt power at the same time. As such the metes and bounds of the claim is unclear.  For the purposes of examination it will be assumed that the above statement read as “either wherein the over-current-protection device is activated when the fault detecting means controls the maximum current inducing means to induce a sufficient current flow in the power electronic device or wherein the over-current-protection device interrupts power flowing through the input when the over-current-protection device is activated”
Claims 2-15, 17, 19-22 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-15, 17, 22 is/are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Tao(US 2018/0062557) in view of Knudsen (US 2017/0179811).
As to claim 1,  Tao discloses a power electronic device comprising an input (inverter inv)  which is connected to an over-current-protection device arrangement (90) and a DC-link (62, 64), wherein the DC-link  comprises a series connection of at least two DC-link capacitors, wherein fault detecting means (88) are provided detecting an imbalance (¶23 “More specifically, the detection circuit 88 monitors a voltage and/or current across each of the capacitors 62, 64 in order to detect the presence of a short circuit,”) between the DC-link capacitors  or an overload (abstract “a detection circuit configured to detect a short circuit on one or more of the first and second capacitors of the DC link capacitor bank and generate an action signal upon detection of a short circuit on one or more of the first and second capacitors of the DC link capacitor bank.”) of at least one of the DC-link capacitors, wherein the fault detecting means (88) control maximum current inducing means (RY2) connected to the DC-link and wherein the over-current-protection device interrupts power flowing through the input when the over-current protection device is activated (the relay shorts out the inverter, disconnecting it).
Tao does not disclose wherein the over-current protection device is activated when the fault detecting means controls the maximum current inducing means to induce sufficient current flow in the power electronic device.
Knudsen teaches wherein the over-current protection device (5) is activated when the fault detecting means controls the maximum current inducing means to induce sufficient current flow in the power electronic device. (¶34 “Further, the inrush circuit 3, which is connected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use VDRs as disclosed in Knudsen to provide over voltage protection.  
As to claim 2, Tao discloses wherein the fault detecting means detect at least one parameter of at least one of the DC-link capacitors (see rejection of claim 1 above, they detect the voltage).
As to claim 3, Tao discloses wherein the fault detecting means compare at least a parameter of one of the capacitors (62) with a parameter of another one of the capacitors (64). (¶28 “logic circuit 100 compares the voltages across capacitors 62, 64 to voltage thresholds, such as, for example, the overvoltage and/or undervoltage thresholds described above. In another embodiment, logic circuit 100 calculates the difference between the voltage across capacitor 62 and the voltage across capacitor 64 and compares that difference to a voltage threshold.”)
As to claim 4, Tao discloses wherein the parameter is a voltage over the capacitor (Cdc) a current through the capacitor (Cdc) (¶19 “Embodiments of the system and method disclosed differ from prior art systems by monitoring, via a detection circuit, voltage and or current conditions on a capacitor bank across the DC link to detect a short circuit.”), or a temperature of the capacitor (Cdc).
As to claims 5, 11-13 Tao discloses wherein an inverter (80) is connected to the DC-link and the inverter at least partly form the maximum current inducing means (¶31 “the action circuit 90 may include a logic control circuit 116 operably connected to the inverter 80 to control switching of the IGBTs 82 therein. The logic circuit 116 is in operable communication with detection circuit 88 to receive input signals (i.e., action signals) therefrom indicative of a condition of the capacitors 62, 64. When the logic circuit 116 receives an action signal from 
As to claim 6, Tao discloses wherein the fault detecting means control the inverter to feed excessive energy to inverter load (¶31).
As to claim 7, 14, 15, and 17 Tao discloses wherein the maximum current inducing means together with or without existing load establishes the sufficient current flow to activate the overcurrent protection arrangement (item 90 will act as a short circuit when conducting).
As to claim 8, Tao discloses wherein the maximum current inducing means establish a low impedance connection (See Fig. 5, item 90).
As to claim 10, Tao discloses wherein the over-current-protection device arrangement comprises at least a fuse an electronic device, a circuit relay (Fig. 5), or an intended weak spot.
As to claim 22, Tao discloses wherein the low impedance connection is a short circuit downstream the passive rectifier (see Fig. 5).
Claims 9, 19, 20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Knudsen (US 2017/0179811) and Bauer (US 2013/0169345).
As to claims 9, 19, and 20 Tao does discloses the maximum current inducing means (Fig. 5, relays 90).
Tao does not disclose the maximum current inducing means are mechanically encapsulated. 
Bauer teaches mechanically encapsulated relays (¶50 “the electronic relay can be completely encapsulated,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use mechanically encapsulated relays as disclosed in Bauer to protect against environmental issues (¶50).  
Claims 21 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2018/0062557) in view of Knudsen (US 2017/0179811) and Mari (US 2009/0079191).
As to claim 21, Tao does not explicitly disclose wherein the parameter is a temperature of the capacitor.
Mari teaches wherein the parameter is a temperature of the capacitor (“In still another embodiment, conventional protective measures such as pitch-actuators (not shown) are used. Additionally, parameters such as phase currents, output voltage, leakage current, capacitor temperature, rotor shaft position, and winding temperatures,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tao to use capacitor temperature to provide protection in warm environments.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839